IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 74,813


EX PARTE MICHAEL THOMPSON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM SMITH COUNTY



 Per Curiam.


O P I N I O N



 This is a post-conviction application for writ of habeas corpus filed pursuant to the
provisions of Article 11.07, V.A.C.C.P.  Applicant was convicted of capital murder, and
sentenced to life imprisonment.  His conviction was affirmed on July 11, 2001.  Thompson
v. State, 54 S.W.3d 88 (Tex. App. -- Tyler 2001, no pet.).
	Applicant alleges that he was denied his right to file a pro se petition for discretionary
review because his counsel failed to timely inform him of the fact that his conviction had been
affirmed and of his right to pursue a petition for discretionary review on his own.  This Court
finds that Applicant was denied his right to file a pro se petition for discretionary review due
to the ineffective assistance of his appellate counsel; therefore, Applicant is entitled to relief. 
Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997).
	Accordingly, Applicant is granted leave to file an out-of-time petition for discretionary
review from the Court of Appeals' judgment in cause number 12-00-00138-CR affirming his
conviction in cause number 114-0068-00 from the 114th Judicial District Court of Smith
County, Texas.  Applicant shall file his petition with the Court of Appeals within thirty days of
the issuance of this Court's mandate. 

DELIVERED: October 22, 2003	
DO NOT PUBLISH